Title: From George Washington to Daniel Parker, 22 January 1783
From: Washington, George
To: Parker, Daniel


                        
                            Sir,
                            Newburgh 22d Jany 83.
                        
                        It did not occur to me at the moment you were so obliging as to proffer your Services at Boston that I was in
                            want of as much superfine Buff Cloth (not of the yellow kind) as would make me a Vest Coat Breechs & facings to a
                            Coat & that it is my wish to get as much Buff—Silk—Shag as would line a Coat & Vest-Coat—Inclosed I send a
                            sample of the kind wanted & shall thank you for procurg &
                            bringing these things with you.
                        Mrs Washington will thank you for getting for her Six yards of very find Jacanet Muslin Yard & half
                            wide. The cost of these things shall be paid upon your arrival in Camp. I am Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    